Filed 12/21/20 P. v. Bruner CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                   A160992
 v.
 AUSTIN EDWARD BRUNER,                                             (Napa County Super. Ct.
                                                                    No. 20CR001330)
           Defendant and Appellant.



         Defendant Austin Edward Bruner appeals from a judgment following
his plea of no contest to various drug charges. His notice of appeal indicates
the appeal is based on post-plea matters. His court-appointed counsel has
filed a brief raising no issues and seeking our independent review of the
record pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende). The brief
includes counsel’s declaration stating that he informed defendant of his
intent to file a Wende brief on his behalf, that he mailed a copy of the brief to
defendant, and that he apprised defendant of his right to file a supplemental
brief within 30 days of the Wende brief filing. Defendant did not
subsequently file a supplemental brief. Having independently reviewed the
record, we conclude there are no reasonably arguable issues requiring further
review. We affirm the judgment.




                                                               1
                 FACTUAL AND PROCEDURAL BACKGROUND
      In June 2020, the Napa County district attorney charged defendant by
complaint with possession of heroin for sale (Health & Saf. Code, § 113511),
possession of buprenorphine (§ 11350, subd. (a)), possession of
methamphetamine (§ 11377, subd. (a)), and possession of drug paraphernalia
(§ 11364). The charges arose after police executed a warrant to search
defendant and his residence and found evidence of drug use and sales.
Defendant admitted to police that the items were his and that he was a long-
time heroin addict. Represented by counsel, defendant pled not guilty at his
arraignment. In mid-August, after the trial court communicated an indicated
sentence of probation for five years, including completion of two years at the
Delancey Street residential treatment program as a term of probation,
defendant entered a plea of no contest to all counts. The prosecutor objected
to the court’s indicated sentence.
      At the sentencing hearing in September 2020, the trial court suspended
imposition of a sentence, and placed defendant on five years of formal
probation with various terms, including that he complete a two year
residential treatment program at Delancey Street. Defense counsel
requested the court waive all fines and fees given defendant will be unable to
work for at least two years. The court imposed various fines, fees, and
assessments, including a $300 restitution fine (Pen. Code, § 1202.4,
subd. (b)), a $160 court operations assessment (Pen. Code, § 1465.8), and a
$120 court facilities assessment (Gov. Code, § 70373). But the court did in
fact waive other fees.




1     All further statutory references are to the Health and Safety Code,
unless otherwise indicated.


                                       2
                                  DISCUSSION
      Defendant’s appellate counsel filed a brief pursuant to Wende, supra,
25 Cal.3d 436, asking this court to independently review the record to
determine whether it reveals any issues which would, if resolved favorably to
defendant, result in reversal or modification of the judgment. As mentioned,
counsel’s declaration indicates that he notified defendant a Wende brief
would be filed, that he provided copies of the brief, and that he informed
defendant of his right to file a supplemental brief within 30 days. No brief
was filed by defendant. We have independently examined the entire record
and have found no reasonably arguable appellate issue. (People v. Kelly
(2006) 40 Cal.4th 106, 124.)
                                  DISPOSITION
      The judgment is affirmed.




                                       3
                                _________________________
                                Fujisaki, J.


WE CONCUR:


_________________________
Siggins, P.J.


_________________________
Jackson, J.




A160992




                            4